DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has amended independent claim 1 to state “the inner polymeric sealing sheath being free of high molecular weight polyethylene”. In the response to arguments dated 04/16/2021, the applicant states that the support for the amendment to claim 1 can be found in the specification filed, page 4, lines 12-28, which discloses that the homopolymer polypropylene as defined in the claims is used within the inner polymeric sealing sheath instead of previously used thermoplastic polymer, notably polyethylene as used in the prior art. However, the applicant’s specification does not positively recite high molecular weight polyethylene. Any In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). The applicant has support for polyethylene or high density polyethylene but does not have support of high molecular weight polyethylene. 
Claims 2-15 are rejected as dependents from independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronc (WO 2014/020052) in view of Polypropylene BE60-7032 data sheet (08-2016).
In regard to claim 1, Tronc discloses an underwater flexible pipe intended for the transport of hydrocarbons in deep water [0002]. The pipe includes a pressure vault 18 that is wound at a short pitch and formed of metal wires [0011]. Thus, a metal reinforcing layer. The pressure vault is around an inner polymeric sealing sheath which is capable of being in contact with the hydrocarbons [0007 and 0010]. The inner polymeric sealing sheath comprises a 
Tronc is silent with regard to the properties of the homopolymeric polypropylene.
BE60-7032 discloses a high molecular weight, low melt flow rate polypropylene that has excellent impact strength even at low temperatures, increased hydrostatic strength and improved chemical resistance. The polypropylene can be used in pressure pipes. The polypropylene has a density of 905 kg/m3 and a melt flow rate (2300C/2.16kg) of 0.30 g/10 min. 
Tronc and BE60-7032 both disclose the use of polypropylene in pressure pipes. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polypropylene of BE60-7032 as the homopolymeric polypropylene in Tronc motivated by the expectation of forming of an inner polymeric sealing sheath that has improved impact strength, increased hydrostatic strength, and improved chemical resistance (BE60-7032).
In regard to claim 2, modified Tronc discloses that the polypropylene has a density of 905 kg/m3 and a melt flow rate (2300C/2.16kg) of 0.30 g/10 min (BE60-7032).
	In regard to claim 3, modified Tronc discloses that the polypropylene has a melting temperature of 200-230 0C (BE60-7032).
	In regard to claim 4, modified Tronc discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of modified Tronc is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of modified Tronc has a crystallinity of at least 40%.
	In regard to claim 5, modified Tronc discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of modified Tronc is the 0C for 6 hours. 
	In regard to claim 6, modified Tronc discloses that the polypropylene is an isotactic homoploymeric polypropylene (BE60-7032).
	In regard to claim 7, modified Tronc discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of modified Tronc is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of modified Tronc has an isotacticity rate of at least 93%. 
	In regard to claim 8, modified Tronc discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of modified Tronc is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of modified Tronc has a crystalline morphology more than 50% of the beta type. 
	In regard to claim 9, modified Tronc discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032).
	In regard to claim 10, Tronc discloses that the polyolefin can be in the majority polymer in the inner sheath polymeric composition meaning that is present in greater than 50% by weight [0059-0061].
	In regard to claim 11, Tronc discloses that the polypropylene can be crosslinked [0056].
	In regard to claim 12, Tronc discloses that the inner polymeric sealing sheath comprises additives [0046]. The components listed in claim 12 are optional components.

	In regard to claim 14, Tronc discloses an outside of at least one layer of tensile armor as reinforcing layer, inner polymeric sealing sheath, and a metal carcass [0127-0133 and 0011].
	In regard to claim 15, Tronc discloses that the pipe can be more rigid by adding a metal reinforcing layer that is a metal tube [0137].
In regard to claim 18, Tronc discloses an underwater flexible pipe intended for the transport of hydrocarbons in deep water [0002]. The pipe includes a pressure vault 18 that is wound at a short pitch and formed of metal wires [0011]. Thus, a metal reinforcing layer. The pressure vault is around an inner polymeric sealing sheath which is capable of being in contact with the hydrocarbons [0007 and 0010]. The inner polymeric sealing sheath comprises a homopolymeric polypropylene [0055-0056]. Tronc discloses that the high molecular weight polyethylene component can be in a mass ratio of less than 50% [0061]. Thus, the inner sheath comprises the homopolymeric polypropylene in a mass ratio of 50% to 100%. 
Tronc is silent with regard to the properties of the homopolymeric polypropylene.
BE60-7032 discloses a high molecular weight, low melt flow rate polypropylene that has excellent impact strength even at low temperatures, increased hydrostatic strength and improved chemical resistance. The polypropylene can be used in pressure pipes. The polypropylene has a density of 905 kg/m3 and a melt flow rate (2300C/2.16kg) of 0.30 g/10 min. 
Tronc and BE60-7032 both disclose the use of polypropylene in pressure pipes. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polypropylene of BE60-7032 as the homopolymeric polypropylene in Tronc motivated by the 
	In regard to claim 19, Tronc discloses that the pipe is flexible [0014]. The pressure vault, reinforcing layer, has a long pitch winding of at least one wire [0013] and are non-contiguous turns [0136].
	In regard to claim 20, Tronc discloses that the pipe can be more rigid by adding a metal reinforcing layer that is a metal tube [0137].
	In regard to claim 21, Tronc discloses that the high molecular weight polyethylene component can be in a mass ratio of less than 50% [0061]. Thus, the inner polymeric sealing sheath is free of polyethylene.

Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that the one of ordinary skill in the art would not be motivated to use the BE60-7032 in the inner sheath of Tronc because the data sheet does not provide enough information as to if the polypropylene could satisfy the requirements of Tronc. 
In response, the examiner, respectfully, disagrees. BE60-7032 is a commercially available product that is known to be used in pressure pipes as stated in the data sheet. The data sheet also provides that the polypropylene is a high molecular weight polypropylene which has been described as the preferred polyolefin is polypropylene [0056]. Thus, one of ordinary skill in the art would be motivated to look to the prior art to find materials that are suitable for use in 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.